DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on12/9/2020 has been entered.
 

Response to Remarks
Claim Rejections - 35 USC § 101
Applicant's remarks, filed12/9/2020 have been fully considered but they are not persuasive. Applicant makes the argument that the added limitations to recite technological involvement direct the claims to a ‘practical application’, as set forth in the second prong of the patent eligibility analysis.  However as stated in previous Office actions, the Courts have determined that when the recited technological element/step is known and routinely used (e.g. a retail order received electronically (“e-retail order”), or “Internet portal”), no practical application is integrated into the claims.  That is, merely applying these elements fail to involve a ‘particular machine’ or improve computer function.  Likewise, the additional steps performing a cost analysis and generation of a transfer order prior to performing the operations of fulfilling the order, add only MPEP § 2106.05(g).  Accordingly, the amendments fail to overcome the 35 USC §101 rejection.

Claim Rejections - 35 USC § 103
Applicant’s remarks with respect to claims 8, 19 and 25 rejected by “Official Notice” is noted.  While the art of record embraces the recited “handling” options recited by logistic configuration and fulfillment optimization, evidence of Official Notice that these options are old and well known is provided in the immediate rejection in the Conclusion.   
In response to Applicant’s remarks that the combination of references fail to teach or disclose the independent claims element “defining a maximum acceptable cost beyond a lowest cost associated with the selected preliminary handling option”; and the subsequent logistical operations of comparing and optimizing transit types/times for an within an bounded cost (i.e. “maximum acceptable cost”),examiner is not persuaded  that this is not embraced by all the prior art models (e.g. Mueller at ¶0163), and explicitly disclosed by Shiely at Fig. 7, step 735, Fig. 8, supporting the cited paragraph ¶0021. That is, the interpretation with “defining a maximum acceptable cost”.is disclosed as the cost selection by the customer upon presentation of time/cost tradeoffs. Optionally, Lindbo discloses this element as expected cost, using the variable for a learning function (¶0124: In some embodiments, future state prediction subsystem 414 may be configured for machine learning techniques based on historical and/or anticipated future state information. For example, the real cost of selected logistical options may be compared against the expected cost of the selected logistical options to determine the amount and reason for variation. Various factors may be adapted over time for refinement of recommendations and/or actions issued by the fulfillment decision support system 100. For example, the coefficients used for weighting various probabilistic options may be re-weighted upon analysis against real data following the fulfillment of the order).
In consideration of the Applicant’s remarks and reliance on a specific interpretation of the term “defining a maximum acceptable cost”, and in the interests of advancing prosecution, examiner provides an alternative disclosure for this feature.
Please note that examiner maintains Mueller as the primary teaching in consideration of the more limiting dependent claim features directed to logistic fulfillment considerations.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 15 and 21 recite: 
receiving from a user an e-retail order comprising one or more products sold through an e-retail application that is associated with an established infrastructure of a 
 responsive to receiving the order performing a cost analysis (e.g. comparing costs); and 
generating a product transfer order to fulfill the e-retail order and deliver the one or more products to the user according to a type of handling option determined under the cost analysis (e.g. creating a transfer order to facilitate an indicated  transfer), wherein performing the cost analysis includes
determining a location of a primary retail site from among the plurality of retail sites, that is the  closest proximity to a delivery address associated with an e-retail order (e.g. comparing distances); 
determining a location of the ordered products from among the inventory of the primary retail site and the inventory of a flow center associated with the primary retail site (e.g. comparing inventory records), 
with Claim 15 imposing the additional limitation of determining inventory from other retail locations (e.g. checking inventory records); 
selecting a preliminary handling option from a plurality of handling options to obtain the ordered products from the inventories of the primary retail site and/or the associated flow center, wherein the selection is premised on  initiating delivery of a shippable unit containing the ordered products from the primary retail site and wherein the selection of the preliminary handling option is a lowest cost handling option from the plurality of handling options, wherein a cost is determined for each of the plurality of 
defining a maximum acceptable cost beyond a lowest cost associated with the selected preliminary handling option (setting a cost standard in the context of lowest cost); 
determining a speed of initiating delivery from the primary retail site for each of the plurality of handling options (e.g. consulting a record for known time values), 2U.S. Patent Application Serial No. 16/109,019 Amendment dated July 15, 2020 Reply to Non-Final Office Action of April 17, 2020 
Atty Docket No.: 16386.0029US01 determining that the speed of initiating delivery of at least one of the plurality of handling options is faster than the preliminary handling option (e.g. comparing values for identifying least time);
 determining whether the cost of the at least one of the plurality of handling options being faster than the preliminary handling option is greater than the maximum acceptable cost, when the cost of the at least one of the plurality of handling options being faster than the preliminary handling option is greater than the maximum acceptable cost, maintaining the preliminary handling option as the final handling option (e.g. comparing values and filtering with cost standard); 
when the cost of the at least one of the plurality of handling options being faster than the preliminary handling option is not greater than the maximum acceptable cost, selecting the faster handling option as the final handling option (e.g. comparing values and filtering with cost standard, and evaluating related time of filtered data for lowest value for election of continued operations); 
 based on the determined final handling option: 
generating the product transfer order including:

These limitations as drafted, alone and in combination, are directed to respective processes that, under its broadest reasonable interpretation, covers performance by prescribed human activity but for the recitation of generic computer components in the system claim 21. That is, other than reciting “a processor,” executing stored instructions, nothing in the claim elements preclude the steps from practically being performed by organized human activity; in this instance, performing cost effective solutions within customer service considerations. This process prescribed by the combined recited steps, encompass a user manually fulfilling an order for customer delivery in the most efficient manner. Similarly, the limitation of the dependent claims, as they describe further details regarding facility and inventory locations, cost considerations and handling options, as well as extra-solution activities such as manner for order consolidation or “merging”, recite features that under the broadest reasonable interpretation, cover performance of the limitation by organized human activity but for the recitation of generic computer components. For example, but for the “a processor” language, the determination of cost effective handling options considering known costs in the context of this claims encompasses a user to selections using preferred/recognized  standards. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by human activity but for the 
This judicial exception is not integrated into a practical application.  The system claims only recites using a processor to perform the steps for fulfilling an order from distributed inventories according to prescribed protocol and using the internet as a communication protocol. The processor in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communication and logical data processing), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Likewise using the Internet to facilitate communication is a common and routine utility.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Please note that examiner has given consideration of   the recitation of the order being and “e-retail order” and the facilitating “portal to the Internet”, however, this limitation is descriptive of an order and associated with a manner of delivery that fails to involve any structure that is directed to a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/Internet to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere 
The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 and 15-25 are rejected under 35 U.S.C. 103 as being anticipated by Mueller et al. (2017/0124511), herein “Mueller”; in view of Shiely et al. (US 2017/0083967), herein “Shiely”; and further in view of Lindbo  et al. (US 2017/0323250), herein “Lindbo”; and alternatively in view of Nayak et al. (US 20180197132), herein “Nayak”

Referring to Claims 1, 15 and 21, Mueller teaches a method, related method and system (Fig. 1, elm. 150; and ¶0030), directed to the same, comprising: 
receiving an e-retail order, from a user ( e.g. Figs. 1 and 2, elm. 144; and ¶0010), comprising one or more products sold through an e-retail application that is associated with an established infrastructure of a plurality of retail sites and a plurality of flow centers (Fig. 1, elms. 120/130; and ¶0040: The present disclosure provides an efficient system and a method for facilitating communication and exchange of data between multiple customers and retail associates working at physical retail stores of a retailer such as a department store, clothing store, toy store or other so-called brick and mortar retail establishment. The disclosure also sets forth using the system and method for the purpose of fulfilling customers' online shopping requests, which involve services and/or products for sale at such retail stores, in a cloud computing environment), the e-retail order being submitted via a portal to the Internet (¶0058: In some embodiments, a customer may also connect to the server over the internet, using a web browser on his mobile communication device, and in such cases, the e-commerce server 140 sends a JavaScript program to the web browser running on the customer client device; ¶0064 and ¶0068); 
responsive to receiving the order performing a cost analysis (e.g. ¶0192: Though the present disclosure is generally explained with respect to cases where a single product is ordered, other aspects of the disclosure contemplate ordering multiple goods, which need not all be sourced or fulfilled from a single retail store or distribution location. In such embodiments, the system and the method of the disclosure, and particularly, the explicated routing rules and methods are extendable to identify the most feasible combination of distribution locations to fulfill such orders for multiple products. The shipping process in those cases may be accordingly split to minimize the shipping cost and delivery time to the customer.); and 
generating a product transfer order to fulfill the e-retail order and deliver the one or more products to the user according to a type of handling option determined under the cost analysis (Figs. 18a/18b), wherein performing the cost analysis includes: 
determining a location of a primary retail site from among the plurality of retail sites, wherein the primary retail site comprises the retail site in closest proximity to a delivery address associated with the e-retail order (¶0089: In cases where the customer selects the `Deliver to My Current Location`, the order would be generally routed by the RFS 110 to a retail store spatially closest to the customer's current location, to minimize the delivery time. The customer's current location is determined with the GPS unit in the customer's mobile device or with other location tracking methods. located at a physical address that is geographically closest to (i.e., the shortest distance from) the delivery location 180 designated by the customer); 
determining a location of the ordered products from among the inventory of the primary retail site and the inventory of a flow center associated with the primary retail site (¶0041: Several aspects of the e-commerce supply chain, specifically, the inventory level of the products at retail stores/distribution locations, the state of availability of retail associates located within the retail stores, the spatial location of different items within the stores, and so forth, are incorporated, utilized and effectively addressed by the method and system of the currently claimed invention);
Enumerated by the numeral 926 is a shipping service unit, coupled to a shipping database 928. The unit 926 decides appropriate shipping method for ordered products, based on data stored within database 928. Such data includes detailed information about each shipping method, such as the total shipping cost, the base cost, the geographical range within which the shipping method is available, weight limit for the shipping method, etc. Routing algorithms executed by the processor(s) of the RFS 110 use the shipping service unit 926, for obtaining the most feasible, and cheapest delivery option for the ordered product), 
determining that the speed of initiating delivery of at least one of the plurality of handling options is faster than the preliminary handling option according to different priorities that includes distance, as it would embrace “delivery time”, and costs (¶0054: Database 116 is a logistics database, configured to store logistics information, rules and data, such as driver logs, state of availability of different drivers for local deliveries, time window availabilities, state of delivery of different products, rules on delivery and distribution of merchandize in different jurisdictions, average delivery time and delivery cost from different delivery centers to destination locations, location/address of different delivery centers, and firms providing courier/traditional shipment services and contracted with the retail service provider, etc.; ¶0179/¶0180;: In one embodiment, an order routing unit 930 may employ a pre-defined ranking method to rank each of the possible distribution locations, based on parameters such as the distance of distribution locations from the shipping address, inventory level for the ordered products within those locations, number of associates currently available within each location, their availability status, etc., and the carrier cost for shipping the product from each location. Routing to the distribution locations may then be prioritized based on the ranking score of each location; and ¶0192: In such embodiments, the system and the method of the disclosure, and particularly, the explicated routing rules and methods are extendable to identify the most feasible combination of distribution locations to fulfill such orders for multiple products. The shipping process in those cases may be accordingly split to minimize the shipping cost and delivery time to the customer); determining whether the cost of the at least one of the plurality of handling options being faster than the preliminary handling option is greater than the maximum acceptable cost, when the cost of the at least one of the plurality of handling options being faster than the preliminary handling option is greater than the maximum acceptable cost, maintaining the preliminary handling option as the final handling option (¶0089: Unless specifically indicated otherwise, and as construed within the scope of the current disclosure, the `Local Delivery Option` indicates the case where the product would be packed and delivered within the same day from a retail store in near vicinity of the shipping address, i.e., within the same city as the customer's shipping address/current location.);  further teaching generating the product transfer order including:
route request); and
 transmitting instructions to the primary retail site to initiate delivery of the shippable unit to the delivery address (e.g. ¶0054: Database 116 is a logistics database, configured to store logistics information, rules and data, such as driver logs, state of availability of different drivers for local deliveries, time window availabilities, state of delivery of different products, rules on delivery and distribution of merchandize in different jurisdictions, average delivery time and delivery cost from different delivery centers to destination locations, location/address of different delivery centers, and firms providing courier/traditional shipment services and contracted with the retail service provider, etc.).
Mueller teaches the additionally limitation Claim 15 reciting:
 determining a location of the ordered products from among the inventory of the primary retail site, the inventory of a flow center associated with the primary retail site, and the inventory of non-primary retail sites within a predetermined distance from the primary retail site (¶0135: In FIG. 6 now, the method proceeds to step 512, where the RFS 110 identifies a retail store nearest to the shipping address specified by the customer. To effect such identification, the RFS may, for example, extract the zip/postal code contained within the shipping address, and segregate all retail stores located within a certain radial range (such as within 10-15 km.) of the postal code. Data pertinent to the location of different distribution locations is stored, and is retrievable from a store database of the RFS 110, which would be explained in detail hereinafter. Such stores may then be sorted in the order of their vicinity to the shipping address, to identify the nearest store).
Please note that examiner herein assumes the optional language of claims directed to Claim 15, reciting “the flow center or non-primary retail site”, to be directed to the “flow center”. 
While Mueller teaches the correlation of cost and speed of delivery with priorities and rules for making adjustment, he is silent to: 
“determining that the speed of initiating delivery of at least one of the plurality of handling options is faster than the preliminary handling option; when the cost of the at least one of the plurality of handling options being faster than the preliminary handling option is not greater than the maximum acceptable cost, selecting the faster handling option as the final handling option”.
However Shiely discloses a technique for accommodating an upgrade in the situation where costs are optimized (Fig. 7, step 735, Fig. 8;  ¶0021: The following examples illustrate various enhancements that can be applied to allow a distribution and ship-from-store network to provide greater speed and delivery options for customers. As discussed herein, the enhancements to a retailer's operations and systems can be used to implement guaranteed shipping options, through: expanding the days and times of distribution operations; tracking and coordinating data maintained in order management and e-commerce product management systems; and expanding the diversification of transportation carriers to enhance speed and choice of delivery options. Further, the enhancements may include the integration of an in-store shipping tool that will allow for the systematic upgrade or downgrade of a particular order's "shipping speed" in order to optimize cost and meet any customer requested or promised "in-hand" date; ¶0085: and ¶0138: At operation 1115, a subset of transit costs from the plurality of transit costs, the subset of transit costs corresponding with the subset of transit times are selected. In an example, the subset of transit times and the subset of transit costs corresponding with the subset of transit costs are displayed in correspondence of a subset of the information about the item in a user interface. In an example, the user interface is displayed on a website provided by a web server. with “defining a maximum acceptable cost”, disclosed as the selection by the customer upon presentation of time/cost tradeoffs
	One of ordinary skill in the art would find it obvious to modify a fulfillment optimization model to select the fastest when costs are not at issue for the dual interests of increasing inventory turnover, increasing customer service, and accommodating customer requirements. 
Also, while Mueller while teaches cost ‘considerations’ (e.g. ¶0163), he is silent to the recited breakdown of costs wherein a cost is determined for each of the plurality of handling options; nor does he teach the features of specific costs.
Lindbo however discloses in his model for optimal fulfillment of e-commerce orders the specific costs based on:
 labor costs associated with initiating delivery from the primary retail site; material and equipment costs associated with initiating delivery from the primary retail site; and transportation costs associated with initiating delivery from the primary retail site (Fig. 4 and 8-14; and ¶0033-¶0036).

While Mueller in view of Shiely teaches one interpretation of the limitation “defining a maximum acceptable cost”, alternative teachings include Lindbo at ¶0024;  and the Nayak teaching of shipping optimization at ¶0016-¶0018: The act of determining the product shipping cost for the product using the one or more processing modules and the first set of rules can include an act of determining a plurality of carriers comprising a transit time for shipping the product that is less than or equal to a shipping time requirement of a service level agreement with the user. The act of determining the product shipping cost for the product using the one or more processing modules and the first set of rules can include an act of determining a plurality of carrier shipping costs for the product, each carrier shipping cost of the plurality of carrier shipping cost being associated with a different carrier of the plurality of carriers. The act of determining the product shipping cost for the product using the one or more processing modules and the first set of rules can include an act of determining a baseline cost for shipping the product, the baseline cost comprising a lowest carrier shipping cost of the plurality of carrier shipping costs. The act of determining the product shipping cost for the product using the one or more processing modules and the first set of rules can include an act of retrieving a fixed threshold cost for the product. The act of determining the product shipping cost for the product using the one or more processing modules and the first set of rules can include an act of combining the fixed threshold cost and the baseline cost to determine a maximum shipping cost for the product. The act of determining the product shipping cost for the product using the one or more processing modules and the first set of rules can include an act of determining one or more carrier shipping costs of the plurality of carrier shipping costs that are less than the maximum shipping cost for the product.

Referring to Claims 2, 3 and 22, Mueller in view of Shiely, Lindbo and/or Nayak, teaches the method of claim 1, and Mueller further teaches wherein the associated flow center is upstream from the primary retail site (¶0172); and wherein transportation costs are based on an established hauling route existing between the primary retail site the upstream flow center (e.g. Fig. 15c; and ¶0178: Further, at step (5) the routing unit 930 obtains possible carrier cost and delivery terms from the shipping service unit 926. Using this information, the routing unit 930 applies the routing rules available within its database, and identifies the optimal distribution locations for routing the order.).

Referring to Claims 4 and 5, Mueller in view of Shiely, Lindbo and or Nayak, teaches the method of claim 1, and Mueller further teaches wherein at least one product of the e-retail order is determined to be located at the flow center and at least another product of the e-retail order is determined to be located at the primary retail site (¶0173:… Further, the table has flags indicating which stores within the distribution center support same day delivery/express delivery for different products. That data is essential for cases where customer selects a `Local Delivery`/`Express Delivery` option specified earlier); wherein transmitting the instructions to execute the final handling option include transmitting instructions to haul  that at least one product at the flow Another section of the database 920 is the Distribution Channel information, as specified earlier, and shown for demonstration in the bottom table of FIG. 15 (b). Within this table, different distribution centers, including the warehouses and actual retail stores, are segregated on the basis of the area/territory they belong to, along with other relevant information, as shown. Store locations within a common Distribution Channel may share a common Location Identifier and may be associated or grouped together with the database.).
Shiely also discloses this feature (¶0064/¶0072/¶0073).
	
Referring to Claims 6, 17 and 23, Mueller in view of Shiely, Lindbo and/or Nayak, teaches the claims dependencies, and Mueller further teaches wherein all the products are of the e-retail order are located at the flow center, and wherein the methods further comprise transmitting instructions to haul all products of the e-retail order from the flow center to the primary retail site, and instructions to package all products into the shippable unit at the retail site (¶0173: Ibid).  Claims 17/23 limitation reciting “non-primary retail sites” is taught in view of ¶0175: the Geo Area within which the shipping service is available; and delivery time, which may be in the form of a matrix mapping one geo location (location `i`, for example) to another (location `j`, for example) and containing the estimated, average delivery time between each pair of locations (t.sub.ij, denoting the average delivery time between i.sup.th and j.sup.th location), etc. Data within the delivery time matrix may be utilized by the order routing unit to identify the store from where it takes minimum time to deliver the product to the customer's shipping address or current location, or whatever the case may be. Geo Area for a particular shipping method may be available in the form of a specific radial range of a reference point, or in any other suitable form; for example, "Services available for delivery within 25 km range of NW 2.sup.nd Avenue, Miami, Fla.").    

Referring to Claims 7, 18 and 24, Mueller in view of Shiely, Lindbo and/or Nayak, teaches claims 1, 15 and 21, and further teaches wherein all the products are of the e-retail order are located at the flow center, and wherein transmitting the instructions to execute the final handling option includes instructions  to package all products of the e-retail order into the shippable unit at the flow center, and hauling to the shippable unit from the flow center to the primary retail site (¶0089: Ship to Address/Standard Shipping` option may include delivery from any convenient distribution location owned by the retail server provider, wherein the product is currently available. Such a distribution location may either be a retail store where retail associates are available to process orders in real-time, or may also be a warehouse or other distribution center from where the product may be directly packed and shipped to the shipping address).  Claim 17 limitation reciting “non-primary retail sites” is taught in view of ¶0175: Ibid) 


Referring to Claim 9, Mueller in view of Shiely and Lindbo, teaches  claim 1, and further teaches wherein all the products are of the e-retail order are located at the flow Eventually, at step (4), the order routing unit 930 retrieves a set of feasible distribution locations for the ordered product, using information available to the inventory database and the store databases of the units 918 and 922, respectively. Further, at step (5) the routing unit 930 obtains possible carrier cost and delivery terms from the shipping service unit 926. Using this information, the routing unit 930 applies the routing rules available within its database, and identifies the optimal distribution locations for routing the order.).  

Referring to Claim 16, Mueller,  in view of Shiely, Lindbo, and/or Nayak, teaches  claim 15, and further teaches wherein an established hauling route existing between the primary retail site and the associated flow center within a predetermined distance based on  established hauling route exists between the primary retail site and the non-primary retail sites within a predetermined distance (¶0179: ranking score of each location, in view of ¶0208: predetermined distance).  

Referring to Claim 20, Mueller in view of Shiely, Lindbo and/or Nayak, teaches  claim 15, and further teaches wherein the transmitted instructions to  initiate delivery of the shippable unit to the delivery address from the primary retail site includes instructions to haul the shippable unit from the primary retail site to a delivery service (¶0089: Ibid).

Claims 8, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, Shiely, Lindbo and/or Nayak, and further in view of “Official Notice”.

Referring to Claims 8, 19 and 25, Mueller in view of Shiely and Lindbo, teaches  claim 1, 15and 21, and Mueller further teaches wherein the handling options considered when determining the most cost-effective handling option include one or more of: a "local injection" handling option; a "store pack with local injection (Fig. 9; and ¶0163: Ibid).  Mueller is silent to the handling options including a “ship” injection, a merge in transit from upstream and a merge in transit local handling options.   
However Official Notice is taken that these handling options are old and well-known in the art of fulfillment that includes operations with numerous and densely spaced distribution sites, and this would be an obvious modification to optimize the fulfillment in such an arrangement where a fulfillment operation encounter optional distribution en route, as evidenced by citations found in the Conclusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for supporting Official Notice.
US 20180005177: para. 169 		US 7363249: Claim 19
US 8015081: Claim 2			US 9836772: Claim 8
US 10438163: Claim 12 									US 10824982: Claim 1; and col. 28, lines 25-53 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687